Per Curiam.

At the commencement of the suit, there was a a full and perfect title existing in the loan-officers. The 13th section of the act of the 14th March, 1792, {Lams, vol. 2. p. 288.) is decisive, and will not permit the court to regard any estate as existing in the mortgagor, after a default of 22 days from the 1st Tuesday in May, to pay the interest; for the statute declares that the loan-officer shall then be seised of an absolute indefeasible estate in the land so mortgaged, &c. and the mortgagor shall be *130utterly foreclosed and barred of all equity of redemption of the mortgaged premises,” &c. The default amounted, ipso facto, to an absolute foreclosure, and, consequently, a complete title exist-e£l out of the lessors, at the commencement of the suit.
Judgment for the defendant.